This is a claim for compensation for an injury sustained by claimant on March 13th, 1922, while in the employ of the State as a guard at the Illinois State Penitentiary at Joliet. It appears that the claimant ivas struck upon the right hand by a rock thrown by a prisoner at the institution and that the bones in the third finger and little finger of the hand were broken. There is no dispute as to the fact that the claimant was in the discharge of his duty and that the injury arose out of and in the course of his employment by the State in an extra hazardous undertaking. A demurrer to the claim has been filed by the State which must be sustained as a matter of law but the considerations of equity and social justice compel the Court to hold in this case as it has in many similar cases that the claimant is entitled to an allowance. It appears that he was compelled to cease the performance of his employment for about five days and carry his hand in splints and bandages for about five weeks. The claimant testifies that his fingers were permanently injured but his is the only testimony to that effect. It is therefore recommended by the Court that the sum of five hundred dollars ($500.00) be allowed by the State of Illinois and paid to the claimant.